                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

BRUCE WAYNE DEVRIES                                                        PLAINTIFF
ADC #170368

V.                             CASE NO. 4:18-CV-12-BD

TURNKEY HEALTH SERVICES, et al.                                         DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, judgment is entered in

favor of all Defendants. It is CONSIDERED, ORDERED, and ADJUDGED that this

case be hereby DISMISSED, WITH PREJUDICE.

      DATED this 28th day of March, 2019.


                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
